This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LION’S GATE WATER,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 33,595

 5 JOHN R. D’ANTIONIO, JR.,
 6 STATE ENGINEER FOR THE
 7 STATE OF NEW MEXICO,

 8          Respondent-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
10 Johns. C. Robinson, District Judge

11 Robert S. Simon
12 Albuquerque, NM

13 for Appellant

14 Office of the State Engineer
15 Jonathan E. Sperber, Special Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 FRY, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed, and Appellant filed a memorandum in support of this Court’s proposed

4 summary disposition.

5   {2}   DISMISSED.

6   {3}   IT IS SO ORDERED.

7                                      __________________________________
8                                      CYNTHIA A. FRY, Judge

9 WE CONCUR:



10 _________________________________
11 JONATHAN B. SUTIN, Judge



12 _________________________________
13 M. MONICA ZAMORA, Judge




                                         2